         

Ex. 10.4
EXTENSION OF EMPLOYMENT AGREEMENT
     This Extension of Employment Agreement is entered into effective as of this
1st day of January, 2010 by and between David T. O’Connor (“Employee”) and
Silverleaf Resorts, Inc., a Texas corporation (“Silverleaf”). All terms used
herein and not otherwise defined shall have the meanings set forth in the
Employment Agreement (the “Agreement”) between Employee and Silverleaf which was
effective as of January 1, 2007 (the “Effective Date”).
RECITALS
     A. The Agreement was entered into effective as of January 1, 2007 and will
expire under its terms on the third anniversary of the Effective Date, which
will be January 1, 2010.
     B. Employee and Silverleaf desire to extend the Term of the Agreement for
an additional two-year period.
     NOW, THEREFORE, in consideration of the premises and terms hereinafter set
forth, the parties agree as follows:
AGREEMENT
     1. The Term of the Agreement shall be extended for a further two-year
period and shall now expire on December 31, 2011.
     2. No other terms or provisions of the Agreement are affected hereby and
the parties hereby confirm and ratify all other terms and conditions of the
Agreement, including Employee’s current commissions based on the rates set forth
in Exhibit “A.”

          Dates of Execution:  “SILVERLEAF”

SILVERLEAF RESORTS, INC.
    March 3, 2010  By:   /S/ ROBERT E. MEAD         Robert E. Mead, Chief
Executive Officer                “EMPLOYEE”
    March 3, 2010  By:   /S/ DAVID T. O’CONNOR         David T. O’Connor

 